United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 26, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-21256
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HUSSEIN MOHAMAD KHALIL,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. H-02-CR-11
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Hussein Mohamad Khalil appeals his conviction for bank

fraud, a violation of 18 U.S.C. § 1344.      Khalil is serving a

sentence of forty-one months’ imprisonment and five years’

supervised release.

     Khalil contends that the evidence was not sufficient to

establish that he had the specific intent to defraud Bank of

America.   He contends that any intent to defraud was directed

toward Datek Securities (“Datek”).    He asserts that Bank of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21256
                                 -2-

America faced no risk of financial loss and that any risk

exposure borne by Bank of America was caused by the cooperative

operation of Bank of America, the FBI, and Datek.

       This court views the evidence in the light most favorable to

the Government and determines whether “‘a rational trier of fact

could have found the essential elements of the offense beyond a

reasonable doubt.’”    United States v. McCauley, 253 F.3d 815, 818

(5th Cir. 2001).    The Government had to prove that Khalil

knowingly executed or attempted to execute a scheme or artifice

to defraud a financial institution or to obtain property owned

by, or under the custody or control of, a financial institution

by means of false or fraudulent pretenses.    McCauley, 253 F.3d at

819.    The Government had to show that Khalil placed a financial

institution that was insured by the Federal Deposit Insurance

Corporation (“FDIC”) at risk of civil liability.    United States

v. Odiodio, 244 F.3d 398, 401 (5th Cir. 2001).

       The evidence established that Khalil acted knowingly and

with specific intent to deceive Bank of America to obtain

property under its control.    The Government proved that Khalil

attempted to deceive Bank of America by representing himself to

be Lewis Sherwood Elliot and by opening a business account for

the receipt of funds allegedly transferred from Sherwood’s Datek

account.    The Government proved that Khalil placed Bank of

America at a risk of financial loss and that Bank of America was
                             No. 02-21256
                                  -3-

FDIC-insured.    The evidence was sufficient.      McCauley, 253 F.3d

at 819; Odiodio, 244 F.3d at 401.

     Khalil asserts that the district court abused its discretion

by refusing to instruct the jury that a conviction required proof

that Khalil acted with intent to victimize or injure Bank of

America by exposing it to actual or potential loss.       Khalil

argues that if the jury had been so instructed and had found that

he intended to harm Datek instead of Bank of America, the jury

would have had to acquit.

     This court reviews the refusal to provide a requested

instruction for an abuse of discretion.        United States v. Morrow,

177 F.3d 272, 292 (5th Cir. 1999).    A reversal will be granted

“only if the requested jury instruction ‘(1) was a substantially

correct statement of the law, (2) was not substantially covered

in the charge as a whole, and (3) concerned an important point in

the trial, the omission of which seriously impaired the

defendant’s ability to present an effective defense.’”        Id.

     The charge included that the jury had to find that Khalil

“acted with specific intent to defraud Bank of America” and

“placed Bank of America at risk of civil liability or financial

loss.”   The district court’s instructions correctly stated the

elements of bank fraud.     See McCauley, 253 F.3d at 819; Odiodio,

244 F.3d at 401.    The district court did not abuse its

discretion.     See Morrow, 177 F.3d at 292.    The district court’s

judgment is AFFIRMED.